 Case 3:17-cv-01362 Document 1192 Filed 12/23/20 Page 1 of 1 PageID #: 41690



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

       Plaintiff,

v.                                         CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

       Plaintiff,

v.                                         CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                                   ORDER

       Because it is subject to the protective order entered in

these cases, the Clerk is directed to SEAL the exhibit filed at

ECF No. 1075-49.

       The Clerk is directed to send copies of this Order to

counsel of record who have registered to receive an electronic

NEF.

       IT IS SO ORDERED this 23rd day of December, 2020.

                             ENTER:


                                           David A. Faber
                                           Senior United States District Judge
